DETAILED ACTION

This Office action is in response to papers submitted on 30 May 2019.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on May 30, 2019 and November 30, 2020, have been considered. A signed copy of each form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5-14, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al..
The published reference of prior art to Westrick, Jr. et al. (herein after referred to as “Westrick”) teaches of technologies to implement lighting controls and building management control.  In doing so, the published reference teaches and/or fairly suggests the elements of the instant invention as follow.
The limitations of independent claim 1 are directed to an occupancy sensing device, comprising: 
an occupancy sensing component – (taught in paragraphs [0030] and [0036] where the Building Management System (BMS) is taught to include a Building Automation Control (BAC) which communicates with an occupancy sensor);
a lighting control interface configured to connect the occupancy sensing device to a lighting control channel of a building – (taught in paragraph [0036] as the lighting and gateway (GW) control application which connects the sensors and lighting related elements); and
a building management system (BMS) interface configured to connect the occupancy sensing device to a BMS channel of the building – (paragraph [0030] explains the details of the BMS being configured to support network communication between the BAC and the devices/appliances).


As per the limitations of claim 6 the lighting control interface is stated as including one of: a Digital Addressable Lighting (DALI) interface; a 0-10 Volt interface; and a switching interface.  In paragraph [0084] Westrick teaches the use of switches, dimmers, or control panels to operate lighting devices within the system which are commensurate with the claimed switching interface.
Regarding claim 7 the device is configured to receive configuration settings from a user interface of the BMS channel via the BMS interface is stated.  In paragraph [0050] Westrick teaches of a visualization software that provides a user interface for integrated control of the system. 
Claim 8 is directed to the device including a lighting control application configured to translate data communicated between the lighting control channel and the BMS channel.  As stated in paragraph [0049] et seq. the lighting control application is described as being connected to the BMS and is configured to publish lighting related information based on monitoring of the devices. 
In claim 9, the device includes at least one of: an illumination level sensing component; and a temperature sensor.  In paragraph [0036] Westrick teaches the inclusion of lighting related elements including wall switches, control panels, ambient light sensors, etc. that can be used for illumination level sensing as claimed.
As per independent claim 10, a system is claimed as comprising:
a building management system (BMS) including a plurality of BMS devices of a building – (in paragraph [0030] Westrick teaches of a building management 
a lighting control system – (paragraph [0036] teaches of a lighting and gateway application to monitor and control illumination functions), including:
a plurality of lighting control system devices – (taught as a number of luminaries on the premises in paragraph [0036]); and 
an occupancy sensing device associated with the plurality of lighting control system devices, wherein the occupancy sensing device – (paragraph [0036] teaches of a occupancy sensors as other lighting related elements) includes:
an occupancy sensing component – (taught in paragraphs [0030] and [0036] where the Building Management System (BMS) is taught to include a Building Automation Control (BAC) which communicates with an occupancy sensor); 
a BMS interface configured to connect the occupancy sensing device to the BMS system – (paragraph [0030] explains the details of the BMS being configured to support network communication between the BAC and the devices/appliances);
a lighting control application configured to translate data communicated between the lighting control system and the BMS system – (taught in paragraph [0036] as the lighting and gateway (GW) control application which connects the sensors and lighting related elements).
Regarding claim 11, wherein the BMS uses a first protocol and wherein the lighting control system uses a second protocol is recited.  The first protocol used by the 
Claim 12 is directed to each of the plurality of lighting control system devices including a Digital Addressable Lighting (DALI) interface.  As is well-known in the art the DALI technique is a network that consists of at least one application controller and bus power supply (which may be built into any of the products) as well as input devices (e.g. sensors and push-buttons), control gear (e.g., electrical ballasts, LED drivers and dimmers) with DALI interfaces as developed by the IEC (International Electrotechnical Commission) and DiiA (Digital Illumination Interface Alliance).  Accordingly, Westrick teaches the use of a lighting and gateway control application as taught in paragraph [0036] and Fig. 1. 
In claim 13 each of the plurality of BMS devices includes a BMS interface is claimed.  This aspect of the instant invention is taught in paragraph [102] where each sensor within the BMS includes an interface. 
As per claim 14 the plurality of lighting control system devices includes lights, sensing devices, and switch inputs is claimed.  The use of lights, sensing devices and switches is described in paragraphs [0030] and [0036] as being a part of the lighting control system. 
Regarding claim 16 the BMS system includes a plant controller, a unitary controller, and a user interface configured to receive input associated with comfort control in a room is recited.  In paragraph [0084] et seq. in view of Fig. 3, the presence of lighting controls commensurate with the unitary controller, the BAC appliance 
Independent claim 18 focuses on a method of operating a building management system using a lighting control interface, comprising:
receiving a request made using a user interface of a building management system (BMS) channel of a building, the request associated with modifying a lighting setting in the building – (in paragraph [0032] Westrick teaches the use of user interfaces with the BMS and in paragraph [0041] the receiving and transmitting of data is explained);
translating, by an occupancy sensing device connected to the BMS channel via a BMS interface, the request from a BMS protocol to a lighting control protocol – (the communication/translating of data in different protocols is described in paragraph [0031]); and
communicating, via a lighting control interface of the occupancy sensing device, the translated request from the occupancy sensing device to a device of the lighting control channel – (the conveying of data between a sensor and a control channel is explained in paragraph [0049] where the lighting and gateway control application is configured to publish the lighting related status messages based on the monitoring of the luminaires and/or other lighting related elements within the premises).
Claim 19 requires the user interface to be a wall module associated with comfort control in a room of the building, and wherein the occupancy sensing device is installed in the room.  This feature of the instant invention is described in paragraph [0090] by Westrick where the inclusion of a wall in a room is not precluded. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2020/0320023 A1 to Litichever et al..
The limitations of instant claim 1 as taught by Westrick are stated above.
With regard to claims 2, 3, and 4, the occupancy sensing component includes an optical occupancy sensor, a microwave occupancy sensor, and an ultrasonic occupancy sensor, respectively.  Although the prior art of reference to Westrick teaches of a occupancy sensing device as claimed in independent claim 1, the reference of prior art falls short of specifically mentioning the types of occupancy sensors used.  For this reason, the prior art of Litichever et al. (herein after referred to as “Litichever”) is introduced.  In a related field of endeavor, Litichever teaches the use of occupancy sensors used to detect the presence of humans within a space and the occupancy sensor being one of an optical, microwave and ultrasonic.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Westrick to have included the different types of occupancy sensors so as to enable a more improved range and visibility.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al.. 
	The limitations of the instant invention as per independent claims 1 and 10 are as taught by Westrick are aforementioned.
Claim 15 states the plurality of lighting control system devices as including 64 devices.  Although Westrick teaches of a plurality of lighting control system devices as stated in paragraph [0036], the reference of prior art fails to specifically indicate the number of devices used.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Westrick to include 64 lighting devices, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. as applied to claims 1 and 10 above, and further in view of US Patent Application Publication No. US 2015/0227870 A1 to Noboa et al..
The limitations of the instant invention as per independent claims 1 and 10 are as taught by Westrick are aforementioned.
As per claim 17, the lighting control application is configured to translate data communicated between the lighting control system and the BMS system in the absence of a Java Application Control Engine (JACE).  Although the prior art of reference to Westrick teaches of a building management system capable of operating devices within a building, the reference of prior art falls short of particularly teaching of a lighting “… data communications interface is configured to translate data between different communications protocols to facilitate data communications with differently protocolled systems and/or devices.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Westrick to have enabled the different protocols to translate data between different communication protocols as per Noboa so as to improve communications to enable correction of faults to reduce energy consumption as indicated by Noboa in paragraph [0003].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. as applied to claim 18 above, and further in view of US Patent Application Publication No. US 2018/0042064 A1 to Norton et al..
 The limitations of the instant invention as per independent claim 18  are as taught by Westrick are aforementioned.
With regard to the limitations claimed in claim 20, the method includes modifying the lighting setting in the building according to the request and continuing to provide the modified lighting setting despite a failure of the BMS.  Although Westrick teaches of a method and system for operating devices within a building in a building management system, the reference of prior art falls short of teaching the modifying of a setting in the event of a failure of the BMS.  However, the prior art of Norton et al. (herein after “…  [when] full or partial failure of the acting schedule master controller or network communication therewith occurs, the lighting control system changes the schedule master to a different network controller based on a failover protocol procedure …”.   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Westrick to have enabled the modification of the lighting system in the event of a failure of the BMS so as ensure continuous operation without disruption as indicated by Norton in paragraph [0003].
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        January 11, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119